Citation Nr: 1517347	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-34 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to Agent Orange herbicides and/or as secondary to service-connected diabetes.

2. Entitlement to an initial increased rating for tension/migraine headaches, rated as 0 percent disabling from July 16, 2003 to November 20, 2008; 30 percent disabling from November 21, 2008, to July 30, 2009; and 50 percent disabling from July 31, 2009.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969, and from May 1970 to May 1973, with subsequent, unverified service in the U.S. Army Reserves. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2010 rating decisions.  The February 2010 rating decision determined that new and material evidence had not been presented to reopen a previously denied claim for service connection for hypertension.  The May 2008 rating decision granted service connection for tension/migraine headaches, and assigned a 0 percent (non-compensable) rating, effective from July 16, 2003. 

In September 2009, the RO granted a higher, 30 percent evaluation for headaches, effective from November 21, 2008; in March 2012, the RO granted a 50 percent evaluation for headaches, effective from January 10, 2012; and in January 2015, the RO granted an earlier effective date of July 31, 2009 for the grant of a 50 percent evaluation for headaches. 

These matters were previously before the Board in December 2012 and July 2014.  The Veteran testified before the undersigned Veterans Law Judge in April 2013; a transcript of that proceeding has been associated with the claims file. 

The Board notes that the Veteran was granted a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU), in an RO rating decision dated in November 2009, effective from July 31, 2009.  The claims file does not reflect that the Veteran has appealed the effective date assigned for a TDIU.  

The issue of entitlement to an effective date prior to July 16, 2003, for the grant of service connection for tension/migraine headaches has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving any reasonable doubt in favor of the Veteran, from July 16, 2003 to July 30, 2009, his migraine/tension headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2. Effective July 31, 2009, the Veteran has been in receipt of a 50 percent rating for his service-connected migraine/tension headaches, the maximum schedular rating allowed under the applicable VA rating criteria; there are no unusual or exceptional features associated with the Veteran's headache disability. 


CONCLUSIONS OF LAW

1. Giving the benefit of the doubt to the Veteran, from July 16, 2003, to July 30, 2009, the criteria for a disability rating of 50 percent for migraine/tension headaches have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8100 (2014).

2. The criteria for a disability rating of more than 50 percent for migraine/tension headaches for the period on and after July 16, 2003, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5103(a) , 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2013 Board hearing, the Veteran was assisted at the hearing by an accredited representative and that representative and the Veterans Law Judge asked questions to draw out the state of the Veteran's headaches at all times during the appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran's service treatment records, VA and private medical treatment records, and records from the Social Security Administration (see July 2014 remand directive) have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  VA examinations were conducted in May 2007, April 2008, and January 2012.  The record does not reflect that these examinations were inadequate for rating purposes. 

There is no indication in the record that any additional evidence relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings- Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

Factual Background 

The Veteran's tension/migraine headaches have been evaluated as 0 percent disabling for the period from July 16, 2003, to November 20, 2008; 30 percent disabling from November 21, 2008, to July 30, 2009; and 50 percent disabling from July 31, 2009 to the present.  The Veteran's evaluations have been assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a noncompensable rating is warranted for less frequent attacks. See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

A November 2002 private treatment report indicated that the Veteran had presented to the ER five days prior with complaints of a "significant headache."  He currently complained of ongoing "significant" headaches.  He was prescribed 500mg of Naprosyn. 

A November 2003 private treatment record reflects that the Veteran presented with complaints of "new onset of some unusual headaches."  He described the headaches sudden, sharp, stabbing-type, with radiation straight through to the back and into his sinuses.  He stated that the pain was very short lived and resolved spontaneously. The pertinent diagnosis was headaches of etiology uncertain. 

In July 2004, the Veteran submitted a statement indicating that when he has a headache it almost "knocks [him] down," and that he suffers from daily headaches and "big" (severe) headaches once a week. 

August 2005 VA treatment reports reflect ongoing complaints of headaches. 

The Veteran underwent a VA headache examination in May 2007.  He reported having headaches almost daily (awakening with headaches and going to bed with headaches); he stated that he takes over-the-counter 500 mg of Tylenol at least 5 times per day.  Pain was reported as a 6 to 7 (out of 10) on pain scale, with episodes of 10 out of 10 at least 3 to 4 times per week and lasting one hour.  He stated that he takes Tylenol and shuts his eyes for an hour to ease pain; he also lies down if he is home.  He occasionally gets nauseated and throws up.  Bright lights bother him.  He has not missed worked due to headaches.  The headaches were not prostrating in nature.  The diagnosis was headaches, almost daily and "bad" headaches at least 2 to 3 times per week but not prostrating. 

The Veteran submitted statements from his brother, son, and wife in April 2008, all of which noted that the Veteran suffered from terrible headaches all throughout the morning and night. 

The Veteran underwent another VA headache examination in April 2008.  He reported daily headaches.  He stated that he wakes up in the middle of the night with a severe headache and takes Ibuprofen.  He also awakens in the morning with a headache.  He described the headaches as a dull ache, reaching 7 to 8 in intensity, and escalating to an 8 or 9.  The headaches are not prostrating or incapacitating.  He states that he takes 400 mg of Ibuprofen up to 5 times per day.  The diagnosis was chronic daily headaches complicated by rebound headaches due to frequent analgesic use.  

In January 2009, the Veteran submitted a statement concerning his headaches and reported that, contrary to the findings in the April 2008 VA examination report, his headaches are prostrating - i.e., they incapacitate him 2 to 3 times a month.  These headaches started in the military in 1967 and got worse after Vietnam and to the present.  The headaches are every day and some of the headaches are more severe. When the severe headaches occur at home, he takes ibuprofen and lies down in a quiet room and closes his eyes.  When the severe headaches happened at work, they incapacitate him for 30 minutes or more.  When this happens at his desk, he closes his eyes "to let the headache go by."  The severe headaches occur on an average of two to three times a month, and over the past 40 years.

The Veteran underwent a VA headache examination in July 2009.  He described prostrating attacks with severe throbbing, light sensitivity, nausea, blurred vision, and blind spots.  During these episodes, he stays in bed and is unable to do anything.  He experiences these headaches 2 times per week, lasting up to 72 hours.  His ability to perform daily functions during flare-ups is not possible.  Treatment includes ibuprofen and over-the-counter pain relievers.  He is unable to work due to the frequency and length of headaches.  The diagnosis was tension/migraine headaches.  

Along with the July 2009 VA examination report, the Veteran submitted a headache log (completed by his wife) documenting the frequency and severity of headaches from January 4, 2008, to July 10, 2009.  The log reflects severe, prostrating headaches 2 to 3 times per month, on average.  

In an October 2009 statement, the Veteran reported that his migraine headaches "are prostrating and completely incapacitates me two to three times a month for many, many years now."  He explained that he reported this to the VA examiner along with a headache log, and that the VA examiner did not correctly record the frequencies of his "severe prostrating headaches."  He also stated that when he was working, his severe, prostrating migraines caused him to leave work. 

In a December 2009 SSA disability report, the Veteran stated that he has tension/migraine headaches and that when they occur, "I have to lie down for several hours...this happens on weekly bases."

VA treatment reports dated throughout 2010 reflect complaints of worsening, daily headaches.  The Veteran was started on a trial of Imitrex.  Other treatment records show that he was prescribed Amitriptyline for daily headaches and sumatriptan for severe migraines.  

In his July 2011 VA Form 9, the Veteran asserted that his headache rating should be higher "due to the frequencies of my severe prostrating headache attacks."  He reported that his migraine headaches "are completely prostrating and completely incapacitates me two to three times a month for many, many years."  When the severe migraine headaches occur, he reported that he takes VA prescription medications (Sumatriptan Succinate 25mg tablets through the day and Amitriptyline HCL 25mg tablets at bed time for pain).  He also stated, "When the severe attacks occur I take my medication and go to bed for hours."  He stated that he had been taking the VA prescribed medications since October 2010, and that prior to that, he would take 800mg of Ibuprofen for "bad" migraine headaches, which he experiences 2 to 3 times per month (and sometimes up to 4 times per month). 

The Veteran most recently underwent a VA headache examination in January 2012.  He reported that he takes Elavil as needed and Sumatriptan for headaches as needed.  He reported that the medication helps to decrease the intensity and severity of his severe and moderate headaches.  He no longer awakes in the middle of the night with headaches.  He continues to have daily headaches.  He has severe headaches approximately 7 to 10 times per month, which he rates as a 10 of out of 10 on the pain scale.  He is not able to carry out his usual everyday tasks when he has this type of headache.  The severe headaches last 7 to 10 hours.  He has moderate headaches 10 to 15 times per month that are 8 out of 10 on the pain scale and he is able to carry out activities but would prefer to rest.  The moderate headache last 4 to 6 hours.  The mild headaches last 2 to 4 hours and are at a less than 6 on a 0 to 10 pain scale.  The described pain is throbbing and shooting when intense.  He reported rare episodes of nausea with the very severe headaches, and occasional blurred vision and has episodes where he "sees stars" during the headache.  He reported he was no longer working due, in part, to headaches.  

Objectively, the Veteran was noted to have characteristic prostrating headaches more frequently than once per month.  The examiner noted that the headaches impacted the Veteran's ability to work to the extent that he would be unable to go to work during periods of increased intensity of the prostrating headaches which he reports lasts 7 to 10 hours.

The Veteran testified before the undersigned in April 2013.  At that time, he reported having daily, mild headaches and severe, migraines headaches 2 to 3 times per week.  He essentially stated that he has experienced the same frequency/intensity of headache pain since at least before 1985.  He presented three pain medications that had been prescribed to him through VA.  His wife, to whom he has been married for 42 years, reported that his headaches have always been the same in intensity (i.e., migraines, or "real bad headaches" up to 2 to 3 times per week).  

Analysis 

Again, the Veteran's headache disability has been rated as 0 percent disabling from July 16, 2003 to November 20, 2008; 30 percent disabling from November 21, 2008, to July 30, 2009; and 50 percent disabling from July 31, 2009 to the present. 

As an initial matter, the Board notes that the Veteran is already in receipt of the maximum schedular rating for headaches for the period beginning July 31, 2009, under DC 8100.  

With respect to the period(s) prior to July 31, 2009, after a review of the evidence of record, to specifically include the competent and credible testimony and statements from the Veteran and his wife, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating is warranted.  

In this case, for the period prior to July 31, 2009, the Veteran has consistently described his headache/migraine attacks as severe, prostrating, and completely incapacitating, occurring at least 2 to 3 times per month (if not more frequently), and lasting anywhere from thirty minutes to several days over the course of the last 40 years (i.e., prior to July 31, 2009). See, e.g., April 2013 Hearing Transcript; see also May 2007 VA and January 2009 VA Examination Reports; January 2009 Statement from Veteran (stating that the April 2008 VA findings concerning the frequency/severity of his headaches were erroneously recorded by the VA examiner); October 2009 and July 2011 Statements from Veteran; Headache Log (documenting severe, prostrating migraine attacks (2 to 3 times per month) from January 4, 2008, to July 10, 2009); December 2009 SSA Report; and Statements from Wife, Son and Brother.  According to the lay and medical evidence above, his headaches prior to July 31, 2009, have been associated with nausea, vomiting, photophobia, an inability to work during flare-ups/attacks, and only relieved by large doses of Tylenol (up to 500mg, 5 times per day) and sleep/rest. See, .e.g, May 2007 VA Examination Report and January 2009 Statement from Veteran. 

The Board notes that Veteran is competent to report as to the symptoms he has experienced in association with his migraines; moreover, the Board has no reason to doubt the credibility of such statements as they have been consistently reported throughout the record. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Based on the foregoing, the Board finds that the Veteran's headaches more nearly approximate frequent completely prostrating and prolonged attacks consistent with the 50 percent rating criteria. 

In so finding, the Board acknowledges that the May 2007 and April 2008 VA examiners did not describe the Veteran's headaches as "prostrating" in nature. (Note: "prostration" is defined as extreme exhaustion or powerlessness. Dorland's Illustrated Medical Dictionary 1523 (30th ed. 2003).  However, the severity of the headaches as described by the Veteran during those examinations (coupled with contemporaneous lay/medical evidence outlined immediately above) is not appreciably different than the symptoms the Veteran described that ultimately supported the assignment of a 50 percent rating.  For example, during the May 2007 examination, the Veteran described his headaches as a 10 out of 10 on the pain scale (occurring at least 3 to 4 times per week) and he stated that he needed to lie down/shut his eyes for an hour to ease the pain; likewise, during the April 2008 examination, he reported that he had to close his eyes for at least 30 minutes due to headache pain.  Again, there is no indication in the record that the Veteran's reports of symptoms associated with the migraine headaches are not credible. 

As for severe economic inadaptability, the record reflects that the Veteran was employed on a full-time basis until approximately July 2009 (after which time he received a TDIU rating based, in part, on headaches - see November 2009 rating decision).  Prior to July 31, 2009, the Veteran variously reported that he was, essentially, unable to work/function during severe headache attacks (see January 2009 statement, indicating that when the Veteran's severe headaches happened at work, they incapacitated him for 30 minutes or more).  The rating criteria do not define "severe economic inadaptability" and nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  Given the frequency and severity of his headaches prior to July 31, 2009, the Board finds his migraines would indeed produce severe economic inadaptability.  Further, the Board notes that headaches lasting 24 hours or more and resulting in the Veteran having to lie down are clearly prostrating, and must have had some economic impact.

Therefore, the Board finds that the Veteran's symptomatology more closely approximates the criteria for a 50 percent disability rating under Diagnostic Code 8100.  As noted, a 50 percent disability is the maximum schedular rating available under Diagnostic Code 8100.  No other diagnostic codes apply to the Veteran's symptomatology; therefore, a schedular disability rating in excess of 50 percent is not warranted for any period on appeal.   




Extraschedular Consideration

The above determination is based upon application of the pertinent provisions of VA's Rating Schedule.  The purpose of the Rating Schedule is to compensate a veteran for the average impairment in earning capacity resulting from his service-connected disability. 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the disability. Id. However, in some cases a disability may present exceptional or unusual circumstances with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b) (2014).  In these cases, a referral for consideration of an extra-schedular rating is warranted. Id. 

The Board has considered whether a referral for extra-schedular consideration is warranted in the present claim, especially in light of the fact that the Veteran was not working for a portion of the appeal period.  However, pertinent to its decision not to refer this claim, the Veteran has not presented any evidence that would suggest that the 50 percent rating does not adequately compensate for the earning impairment caused by his headaches.  In this regard, the evidence clearly shows that his headaches affect his employment.  The VA examiner in 2012 reported that the Veteran's headaches interfere with his work to the extent that he would be limited in his ability to complete occupational activities that required increased exertion, and unable to go to work during the period of increased intensity of the prostrating headaches (which the Veteran reported as occurring twice per month).  Keeping this in mind, the Board notes that the assigned 50 percent rating is based on the nature and frequency of the headaches experienced and the resulting economic inadaptability.  Accordingly, the record does not identify symptoms or manifestations beyond those contemplated by the rating criteria.  The Board finds that the criteria used to evaluate the Veteran's symptomatology adequately compensate for any loss in earning capacity, and, thus, referral for extraschedular consideration is not warranted. See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual employability due to service-connected disabilities (TDIU) is part of a claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board again notes that the Veteran is already in receipt of a TDIU rating based, in part, on his service-connected headache disability, effective as of July 31, 2009; the Veteran has not disagreed with the effective date of the TDIU, and the record reflects that he was employed on a full-time basis prior to that date.  Hence, the matter of entitlement to TDIU for the period prior to July 31, 2009, is not for consideration. 


ORDER

From July 16, 2003 to July 30, 2009, a 50 percent rating for migraine/tension headaches is granted, subject to those provisions governing the payment of monetary benefits. 

A rating in excess of 50 percent for migraine headaches for the period on and after July 31, 2009, is denied.
REMAND

Hypertension Claim

By way of brief history, the Veteran's service treatment records (STRs) from his periods of active duty service in 1966 through 1973, are silent as to complaints, treatment, diagnoses, or other indications (e.g., elevated blood pressure readings) of hypertension. 

In addition to his periods of active duty service with the U.S. Army (October 1966 to October 1969 and May 1970 to May 1973), the Veteran also apparently served with the U.S. Army Reserves from approximately 1984 to 1992.  

On March 15, 1985 (i.e., subsequent to active duty service, but possibly during a period of reserve service), the Veteran presented for an Agent Orange examination and was diagnosed with mild to moderate diastolic hypertension.  The Veteran stated that he was told he had elevated blood pressure 6 to 8 weeks prior at Tinker Air Force Base medical center (note: those medical records are not contained in the claims file).  This is the first documentation of hypertension in the claims file.  

Notably, STRs for the Veteran's period(s) of reserve service were recently added to the claims file.  A June 10, 1992, reserve quadrennial Report of Medical History reflects a diagnosis of "borderline hypertension," along with a notation that the Veteran checks his blood pressure frequently, and that it is never elevated more than 92 (diastolic).  

Active military service includes any period of INACDUTRA during which the individual concerned was disabled from an injury, though not also disease, incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. §§ 3.6(a), (d). See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). Therefore, the Veteran's hypertension, a disease, must have had its onset during a period of ACDUTRA for it to be considered as incurred during active service.  Because the dates of the Veteran's reserve service are unknown, it cannot yet be determined whether his high blood pressure (first noted in 1985 and 1992, as indicated above) incepted during, or coincident with, a period of ACDUTRA.  Also, a claimant who has "veteran" status through a prior period of active duty and wishes to apply for a disability that was incurred during a period of ACDUTRA must have had an examination prior to entering the period of ACDUTRA during which the injury or disease occurred for the presumption of soundness to apply.  Accordingly, further attempts must be made to try and clarify this uncertainty.  

Additionally, although a VA etiology opinion was obtained in September 2014, this opinion did not address whether the Veteran's hypertension was a result of a disease incurred or aggravated during a period or periods of ACDUTRA.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board thus finds that a remand is also necessary in order to obtain an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate source to verify whether the Veteran served on any periods of active duty for training during the period January 1985 to April 1985 and June 1992. 

Additionally, request any and all service treatment and personnel records for the period of the Veteran's reserve service that have not yet been obtained, to include any records from Tinker Air Force Base dated in 1985.  

If no records or information can be found, indicate whether the records or information do not exist and whether further efforts to obtain the records or information would be futile.  Document all efforts made in this regard, to include all sources contacted for the requested records and information.  If the AOJ/AMC cannot obtain any relevant records, a notation to that effect should be inserted in the file.

2. If, and only if, the Veteran has any verified period of active duty for training during the period January 1985 to April 1985 and June 1992 that coincides with a blood pressure reading noted in the September 2014 VA examination report (please note that the Agent Orange examination occurred on March 15, 1985-NOT March 29, 1985 as stated in the report), then return the claims file to the examiner who conducted the September 2014 VA examination for an addendum opinion, if available.  If that examiner is not available, the claims file should be sent to another examiner with the appropriate medical expertise.  

The examiner should opine as to the following: 

Whether the Veteran's hypertension was incurred or aggravated (permanently worsened beyond the natural progression) during a period of ACDUTRA.  In answering this question, the examiner should specifically address the March 15, 1985, VA Agent Orange examination report and the June 10, 1992, U.S. Army Reserve Report of Medical History, both of which documented hypertension/borderline hypertension diagnoses. 

A full and complete rationale for any opinion expressed is required.

3. Then readjudicate this remaining claim in light of this and all other additional evidence. If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


